department of the treasury internal_revenue_service washington d c date number release date tl-n-386-99 uilc r97 internal_revenue_service national_office field_service_advice memorandum for jeffrey l bassin special trial attorney international from elizabeth karzon chief branch international cc intl br subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend individual a individual b individual c individual d corporation a corporation b corporation c limited_liability_company limited_partnership a limited_partnership b foreign_corporation a foreign_corporation b tl-n-386-99 trust x trust y trust z state a country a country b country c business s stock a stock b stock c year date date date date date date date amount a issues whether sec_357 applies to individual c’s and individual d’s contribution of shares of stock a stock b stock c and other assets including certain short_sales proceeds to foreign_corporation a and foreign_corporation b respectively subject_to such corporations’ agreement to assume limited_partnership a’s and limited_partnership b’s obligation to close out short_sales with respect to stock a stock b stock c and the agreement to assume certain margin liabilities such that individual c and individual d will be treated as having gain from the sale of such stock for purposes of sec_877 whether the transfers and assumptions at issue may be disregarded for lack of business_purpose recharacterized under the substance_over_form_doctrine or the income therefrom reallocated under sec_482 so that individual c and individual d are taxable under sec_877 upon the closure of the short positions by the foreign_corporations on date whether the distribution of shares of stock a stock b and stock c the short_sale proceeds and the assumption of open short_sale_against_the_box positions with respect to such stock and certain margin liabilities on date by limited_partnership a and limited_partnership b domestic partnerships to their partners trust y trust tl-n-386-99 z and limited_liability_company and subsequent distributions of such property and assumptions on the same day by those partners to individual c and individual d respectively can be disregarded or recharacterized so as to treat the transfers and assumptions of such property by individual c and individual d on date to foreign_corporation a and foreign_corporation b as transfers by domestic partnerships to foreign_corporations resulting in the imposition of income_tax under sec_367 or excise_tax under sec_1491 conclusions sec_357 will not apply to individual c’s and individual d’s contribution of shares of stock a stock b stock c and other assets including certain short_sale proceeds to foreign_corporation a and foreign_corporation b subject_to such corporations’ respective agreement to assume limited_partnership a’s and limited_partnership b’s obligation to close out short_sales with respect to stock a stock b stock c and the assumption of certain margin liabilities providing such liabilities the obligations to close out the short_sales and the margin liabilities do not exceed the basis of the assets transferred in addition sec_357 will not apply if the assumption or acquisition was not for the purpose to avoid federal_income_tax on the exchange and was a bona_fide business_purpose there are several legal doctrines that may allow the service to recharacterize or disregard the transfers and assumptions at issue or reallocate the income and therefore impose tax on individual c and individual d under sec_877 upon the settlement of the short positions on date these doctrines include the corporate business_purpose doctrine and substance_over_form_doctrine and sec_482 whether these doctrines will prevail depends on the entire facts and circumstances as well as the weight given to the legislative_history involving the need for subsequent amendments to sec_877 a substance over form analysis would have to be done to recharacterize the series of transfers and assumptions as exchanges described in sec_367 or capital contributions by domestic partnerships to foreign_corporations resulting in the imposition of income_tax under sec_367 or excise_tax under sec_1491 the facts do not support this approach at this time facts individual a and his son individual b developed a manufacturing process that resulted in the formation of corporation a and significant family wealth individual a died leaving the stock in corporation a to three residual domestic trusts trust x trust y and trust z corporation b of which individual b was president was named trustee of each trust individual c and individual d tl-n-386-99 grandsons of individual a and sons of individual b were the sole income beneficiaries of trust y and trust z respectively during the 1980’s the corporate structure was reorganized corporation a a domestic_corporation was restructured into brother-sister s_corporations trust y and trust z each owned of the stock of each s_corporation and individual c and individual d each elected to have their trusts be treated as qualified subchapter_s trusts qssts as a result for the period that the trusts so qualified the trusts were treated as grantor trusts under sec_671 with individual c and individual d each treated under sec_678 as the owner of that portion of their trusts that consisted of the stock in the s_corporations in addition to owning stock in the various s_corporations trust y and trust z each also owned a limited_partnership_interest in limited_partnership a and limited_partnership b respectively limited_partnership a and limited_partnership b were both domestic partnerships organized in state a in year limited_partnership a and limited_partnership b moved their operations to country c limited_liability_company of which trust y and trust z each owned was the general_partner of limited_partnership a and limited_partnership b limited_liability_company was organized in state a but operates in country c it is taxed as a partnership with respect to the portion of trust y and trust z that consisted of the limited_partnership interests we have assumed that individual c and individual d were not treated as the owners of the trust under sec_678 thus we have assumed for purposes of our analysis that trust y and trust z were nongrantor trusts with respect to income derived from their partnership interests on date individual c renounced his u s citizenship in country a on date individual d renounced his u s citizenship in country b foreign_corporation a and foreign_corporation b were organized and registered in country c on date shortly after date and date the transactions at issue involved a technique known as selling short against the box in a short_sale a taxpayer sells borrowed property such as stock and closes the transaction by returning identical property to the lender for the taxable years at issue no gain_or_loss is realized until the transaction closes see sec_1233 and sec_1_1233-1 in a typical short_sale a taxpayer is betting that the price of the stock will decline he expects to make a profit by delivering at the closing of the transaction stock purchased at a lower price than the sale price of the stock sold at the transaction's inception in a short_sale_against_the_box transaction an additional factor is present while a taxpayer sells borrowed property at the same time he owns substantially_identical_property a broker effectuating a short_sale_against_the_box is required to keep the taxpayer's long and short positions entirely separate through such transactions a taxpayer could tl-n-386-99 lock in gain on appreciated securities upon the opening of the transaction but not realize the gain for tax purposes until the short position was ultimately closed out the availability of this technique was eliminated by the enactment of sec_1259 in the taxpayer_relief_act_of_1997 effective for short_sales against the box entered into after date over a period prior to date limited_partnership a purchased shares of stock a common_stock in various lots at various prices per share shortly before and after date limited_partnership a sold short against the box shares of stock a in various lots at various prices per share stock a is stock of a domestic_corporation over a period beginning prior to date and ending prior to date limited_partnership a purchased shares of stock b in various lots at various prices per share in date limited_partnership a sold short against the box shares of stock b in various lots at various prices per share stock b is stock of a domestic_corporation over a period prior to date limited_partnership a purchased shares of stock c in various lots at prices per share after date and prior to date limited_partnership a sold short against the box shares of stock c in various lots at various prices stock c is stock of a domestic_corporation during similar time periods limited_partnership b engaged in comparable transactions in stock a stock b and stock c through these short_sales against the box limited_partnership a and limited_partnership b locked in their gains in these securities but did not realize such gains because the short_sales against the box were still open according to the examining agent the unrealized capital_gain accumulated by limited_partnership a through these transactions totaled amount a and the unrealized capital_gain accumulated by limited_partnership b was approximately the same on date approximately nine months after individual c and individual d renounced their citizenship limited_partnership a distributed the shares of stock a shares of stock b and shares of stock c as well as of the cash deposited with limited_partnership a's broker as security for the short_sales described above to trust y subject_to trust y's assumption of of limited_partnership a's obligations under these short_sales and assumption of the margin liabilities associated with the long positions in the stocks the money distributed including deemed distributions did not exceed trust y's adjusted_basis in limited_partnership a immediately before the distribution on the same day limited_partnership a distributed shares of stock a shares of stock b and shares of stock c as well as the remaining of the cash deposited as security with limited_partnership a's broker to its sole general_partner limited_liability_company tl-n-386-99 subject_to limited_liability company’s assumption of the remaining of limited_partnership a’s obligations under these short_sales the money distributed including deemed distributions did not exceed the limited_liability company’s adjusted_basis in limited_partnership a immediately before the distribution limited_partnership a retained its remaining assets including certain shares of stock b on the same day limited_partnership b engaged in similar transactions the money distributed including deemed distributions did not exceed trust z's or limited_liability company’s adjusted_basis in limited_partnership b immediately prior to the distribution also on date limited_liability_company distributed the stock and cash it received from each of limited_partnership a and limited_partnership b to trust y and trust z respectively subject_to trust y's and trust z's respective agreements to assume limited_liability company's obligations to cover the short_sales described above and assumption of the margin liabilities associated with the long positions in the stocks on the same day upon receipt by trust y and trust z of the items distributed by limited_partnership a limited_partnership b and limited_liability_company trust y and trust z distributed these items to their respective sole income beneficiaries trust y distributed stock a stock b and stock c as well as other additional assets which include the short_sale proceeds to individual c subject_to individual c's agreement to cover the short_sales described above and assumption of the margin liabilities associated with the long positions in the stocks t3 distributed stock a stock b and stock c it received to individual d subject_to individual d's agreement to cover the short_sales and assumption of the margin liabilities associated with the long positions in the stocks on date approximately six months after date individual c contributed shares of stock a shares of stock b and shares of stock c to foreign_corporation a a country c_corporation of which individual c was the sole owner plus other additional assets which include the short_sale proceeds subject_to foreign_corporation a's agreement to assume limited_partnership a's obligation to cover the short_sales and assumption of the margin liabilities associated with the long positions in the stocks notwithstanding that the corporate minutes do not state that the margin liabilities were assumed such liabilities were apparently assumed during such transaction on the same day individual d engaged in comparable transactions with foreign_corporation b a country c_corporation of which individual d was the sole owner on date approximately seven months after date foreign_corporation a closed out the short_sale obligations it assumed with the shares held on account with its broker on the same day foreign_corporation b closed out the short_sale obligations it assumed with the shares held on account with its broker these transactions resulted in realization of the gains inherent in the short_sale_against_the_box transactions tl-n-386-99 date sec_1 through all preceded the effective date of the amendments to sec_877 by the health insurance portability and accountability act of p l hipaa date date preceded date the effective date of sec_1259 enacted in the taxpayer_relief_act_of_1997 p l tra which now prevents taxpayers from locking in the gain of appreciated_property upon the opening of a short against the box transaction but not realizing the gain until the short position is closed out the taxpayers have represented that after the closure of the short positions part of the proceeds were used to repay debt owed by foreign_corporation a and b to its brokers the remaining proceeds were loaned by foreign_corporation a and foreign_corporation b to a related foreign_corporation owned by individual c and used by those corporations to acquire other_securities the taxpayers have represented that there were several reasons for the transfer of the identified shares and accompanying short positions to foreign_corporation a first second third fourth law and analysis tl-n-386-99 issue sec_351 provides that no gain_or_loss shall be recognized if property is transferred to a corporation solely in exchange for the corporation’s stock and immediately_after_the_exchange the transferors are in control of the corporation sec_357 provides a general_rule that a corporation's assumption of a shareholder's liability in a sec_351 exchange will not be treated as money or other_property received by the shareholder sec_357 provides an exception to the general_rule of sec_357 when it appears that the principal purpose of the shareholder in having the liability assumed was avoidance of federal_income_tax on the exchange or if not such purpose was not a bona_fide business_purpose sec_357 contains another exception to the general_rule of sec_357 prior to amendment by p l sec_357 provided that if the sum of the liabilities the corporation assumes and takes property subject_to exceeds the total of the adjusted_basis of the property the shareholder transfers to the corporation pursuant to the exchange then the excess shall be considered as gain from the sale_or_exchange of property sec_358 provides that in a sec_351 exchange the basis of the property permitted to be received under sec_351 without the recognition of gain_or_loss shall be the same as that of the property exchanged decreased by i the fair_market_value of any other_property except money received by the taxpayer ii the amount of any money received by the taxpayer and iii the amount of loss to the taxpayer which was recognized on such exchange and increased by i the amount which was treated as a dividend and ii the amount of gain to the taxpayer which was recognized on such exchange not including any portion of such gain which was treated as a dividend sec_358 provides that where as part of the consideration to the taxpayer another party to the exchange assumed a liability of the taxpayer such assumption in the amount of the liability shall for purposes of sec_358 be treated as money received by the taxpayer on the exchange a short_sale creates an obligation on the part of the seller to return the borrowed securities see eg 308_us_488 1940_1_cb_118 a short_sale creates an obligation although not an indebtedness the initial proceeds of an open short_sale are not currently taxed to the short seller but nonetheless are an asset of the short seller increasing the aggregate adjusted_basis of its total assets by the amount of the proceeds because the obligation on the part of the seller to return the borrowed securities tl-n-386-99 resulted in an increase in the adjusted_basis of its assets the obligation is treated as a liability in the amount of the short_sales proceeds revrul_95_45 1995_1_cb_53 see s rep no 95th cong 2d sess c b an obligation that creates basis is treated as a liability revrul_95_26 1995_14_irb_6 and revrul_88_77 1988_2_cb_128 thus the assumption of an obligation to deliver replacement securities to close out a short_sale is treated as an assumption of a liability in the amount of the short_sale proceeds for purposes of sec_357 and sec_358 id cf revrul_95_26 1995_1_cb_131 short-sale obligation constitutes sec_752 liability based on this analysis provided limited_partnerships a and b received the initial proceeds from the short_sales and that individual c and individual d acquired through trust y and trust z respectively the proceeds or rights therein then on date when individual c and individual d respectively transferred stock a stock b and stock c to foreign_corporation a and foreign_corporation b in connection with exchanges described in sec_351 foreign_corporation a and foreign_corporation b assumed_liabilities equal to the proceeds received from the original short_sales by limited_partnership a and limited_partnership b and the margin liabilities associated with the long positions in the stocks accordingly if the amount of these liabilities with respect to stock a stock b and stock c exceeded individual c's and individual d's basis in such stock plus the short_sale proceeds transferred and the other assets contributed by the shareholders then such excess will be considered gain from the sale_or_exchange of property sec_357 if there is a deemed sale_or_exchange of the stock as a result of sec_357 then individuals c and d may be liable for tax under sec_877 by operation of former sec_877 which imposes tax on gains from the sale_or_exchange of stock in domestic corporations however it is our understanding that the basis of all the assets transferred by the shareholders exceeded the amount of all the liabilities assumed alternatively sec_357 provides that if taking into consideration the nature of the liability and the circumstances in the light of which the arrangement for the assumption was made it appears that the principal purpose of the taxpayer with respect to the assumption was to avoid federal_income_tax on the exchange or if the purpose was not a bona_fide business_purpose then the assumption in the total amount of the liability assumed or acquired pursuant to such exchange shall for purposes of sec_351 be considered as money received by the taxpayer on the exchange under this provision the burden_of_proof shall not be considered as sustained unless the taxpayer sustains such burden by the clear preponderance_of_the_evidence sec_357 we recommend factual development on this point to determine whether tax consequences may arise under sec_357 from the transfer of the short-sale obligation or the margin liabilities associated with the long positions in the stock if sec_357 applies because the short_sale obligation or the margin liabilities associated with the long positions in the stock tl-n-386-99 was assumed by the foreign_corporations with the principal purpose of avoiding income_tax or was incurred without a valid business_purpose then the total amount of the short_sale proceeds and the margin liabilities associated with the long positions in the stocks will be treated as money received sec_357 if the total amount of the proceeds and the margin liabilities associated with the long positions in the stocks are treated as money received then this has the effect of deeming a sale_or_exchange of the excess of fair_market_value of the stock and other_property transferred over its basis in conclusion sec_357 will not apply to individual c’s and individual d’s contribution of shares of stock a stock b stock c and other assets including certain short_sale proceeds to foreign_corporation a and foreign_corporation b subject_to such corporations’ respective agreement to assume obligations to close out short_sales with respect to stock a stock b stock c and the assumption of certain margin liabilities providing such liabilities do not exceed the basis of the assets transferred in addition sec_357 will not apply if the assumption or acquisition was not for the purpose to avoid federal_income_tax on the exchange and was a bona_fide business_purpose issue the expatriation provisions were first enacted as part of the foreign investors tax act of p l no stat sec_103 income_tax f estate_tax and gift_tax these provisions imposed an alternative scheme of income gift and estate taxation on u s citizens who with avoidance of u s income or transfer_taxes as one of their primary purposes renounced their u s citizenship under sec_877 for the 10-year period following the year of expatriation the expatriate was subject_to the normal rules applicable to the income_taxation of nonresident_aliens with two major differences first the expatriate was taxed like a u s citizen on u s source income at the income rates applicable to u s citizens if it resulted in a tax greater than the tax that would have been imposed on the expatriate at the rates applicable to nonresident_aliens see former sec_877 and b second the class of items that was treated as u s source income for the purpose of sec_877 was broader than that treated as u s source income for other nonresident_aliens an expatriate who was subject_to former sec_877 was required to include in gross_income gains from the sale of stocks and securities issued by u s persons see former sec_877 for these purposes gain on the sale_or_exchange of property which has a basis determined in whole or in part by reference to stock issued by a domestic_corporation was also treated as a sale of stock of a domestic_corporation thus if tl-n-386-99 an expatriate transferred stock of a domestic_corporation to a foreign_corporation in a transaction described in sec_351 and then disposed of the stock of the foreign_corporation the gain would be subject_to former sec_877 since the expatriate’s basis in the stock of the foreign_corporation would be determined by reference to his basis in the stock of the_domestic_corporation however a tax motivated expatriate could circumvent the imposition of tax on the disposition of stock of a domestic_corporation by transferring the stock to a foreign_corporation that he controlled and by causing the foreign_corporation to dispose_of the property sec_877 was substantially revised in date as part of the health insurance portability and accountability act under current sec_877 if an expatriate exchanges property that would produce u s source income for property that would produce foreign_source_income within a year period following expatriation the expatriate is required to immediately recognize as u s source income any gain on such exchange determined as if the property had been sold for its fair_market_value on such date unless the expatriate enters into a gain_recognition_agreement pursuant to sec_877 see h_rep_no 104th cong 2d sess reprinted in u s c c a n vol pp and joint_committee on taxation staff general explanation of tax legislation enacted in the 104th congress 104th cong 2d sess blue_book if the new provision applied to the transactions at issue the contributions of the stock and short against the box provisions to foreign_corporation a and foreign_corporation b on date would be treated as exchanges of property producing u s source income for property producing foreign_source_income ie stock in foreign_corporation a and foreign_corporation b the short against the box sales would be deemed closed as of that date resulting in the realization of gain by individual c and individual d the gain_recognition_agreement exception had it applied would only have deferred the gain to be recognized by individual c and individual d until foreign_corporation a and b respectively closed its short against the box positions on date the legislative_history to the amendments to sec_877 noted that under previous law even if an individual is subject_to the alternative taxing method of sec_877 because the person expatriated with a principal purpose of avoiding u s tax sec_877 does not impose a tax on foreign_source_income thus such an individual could expatriate and subsequently transfer appreciated_property to a foreign_corporation or other entity beyond the u s taxing jurisdiction without any u s tax being imposed on the appreciation under sec_877 h_rep_no pincite see also blue_book pincite tl-n-386-99 the transaction described in the house report and blue_book is the type of transaction engaged in by individual c and individual d except that the example does not include a short against the box component whereby the gain inherent in the property transferred was locked in prior to the property being transferred to the foreign_corporation individual c and individual d avoided the literal application of sec_877 because neither one sold stock of a domestic_corporation or stock with a basis determined by reference to the stock of a domestic_corporation which would have occurred only if they had sold the stock of foreign_corporation a or foreign_corporation b corporate business_purpose doctrine sec_351 provides that gain_or_loss shall not be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately after such exchange such person or persons are in control of the corporation for purposes of sec_351 the term control means the ownership of at least percent of i the total combined voting power of all classes of voting_stock and ii the total number of shares of all other classes of stock of such corporation see sec_368 and sec_1_351-1 sec_351 generally would apply to the transfer of property and short positions by a nonresident_alien to a foreign_corporation if the nonresident_alien received of the stock of the foreign_corporation in the exchange or even if no stock were issued and the transferor already had the requisite control_over the foreign_corporation and the issuance of the stock would be a meaningless gesture under u s tax principles courts have recognized that a taxpayer may benefit from nonrecognition treatment under sec_351 only if some valid non-tax business_purpose partially motivated the transaction see eg 688_fsupp_1129 n d tex aff’d 865_f2d_644 5th cir 714_f2d_977 9th cir aff’g t c memo 154_f3d_630 6th cir aff’g in relevant part and rev’g in part on another issue t c memo smalley v commissioner tcmemo_1973_85 in determining whether a valid non-tax business_purpose partially motivated the transaction courts examine all the facts and circumstances with particular emphasis on the following factors whether the transfer fulfilled its stated purpose the extent to which the transferor rather than the transferee benefitted from the transfer the extent to which the transferee needed the property the length of time between the transfer and subsequent events the number of such transfers the taxpayers’ expertise in tax matters and the transaction’s form courts also examine any indicators of a taxpayer’s intent such as documents or negotiations tl-n-386-99 that confirm or belie the existence of a pre-arranged plan estate of kluener pincite other cases involving business_purpose in the sec_351 context also focus on whether the corporation to which property was transferred in a purported sec_351 transaction was used solely as a mere conduit to accomplish tax benefits that could not have been accomplished directly for example in 46_tc_32 the taxpayer and its sole shareholder contracted to exchange appreciated land they collectively owned for stock of a publicly traded corporation this exchange if consummated directly by the taxpayer and its shareholder would have been taxable at a time when the exchange was imminent the taxpayer’s sole shareholder organized a new corporation and the taxpayer and the shareholder transferred the land to the new corporation the new corporation then transferred the land to the publicly traded corporation in exchange for stock of that corporation the new corporation was liquidated shortly thereafter the taxpayer argued that the transactions described above were tax-free under sec_351 and sec_368 respectively the tax_court rejected the taxpayer’s arguments holding that the exchange of land for stock is taxable to the taxpayer because the new corporation served no purpose other than as a conduit to hold title to the land pending the contemplated transfer of the land to the publicly traded corporation id pincite under circumstances where a transfer of property to a corporation is undertaken to advance a tax_avoidance plan and serves no other independent business_purpose courts generally disregard the transfer see eg estate of kluener 293_us_465 aff’g 69_f2d_809 2d cir see also revrul_70_140 1970_1_cb_73 a transfer to a controlled_corporation in a purported sec_351 exchange was disregarded under circumstances demonstrating that the transfer was motivated by tax_avoidance considerations and 56_tc_600 in which the transfer of appreciated securities by shareholder to a corporation followed by the corporation’s sale of the securities was treated as a sale by the shareholder of the securities in hallowell the taxpayers transferred greatly appreciated stock to their corporation over three years soon after every transfer the corporation sold the stock and distributed most of the proceeds to the taxpayers the tax_court disregarded the formalities and held that the taxpayers sold the stock the court stressed that the corporation retained very little money even though it needed capital and that it repaid the taxpayers roughly the amount earned from each sale while there was no evidence of a prearranged plan the court found this irrelevant because an open market existed for the stock and the taxpayers could execute a plan without a formal arrangement t c pincite accordingly it may be possible to argue that the transfers to foreign_corporation a and foreign_corporation b in this case lacked a business_purpose because they were used as mere conduits to obtain tax benefits that could not have been obtained directly in this case there were transfers of assets other than the tl-n-386-99 stocks the foreign_corporations continued in existence after the transfers and the taxpayers have alleged a number of business purposes for the transfers see 115_f3d_506 7th cir however we have insufficient information at this point to determine whether the reasons articulated are in fact real and legitimate taxpayers’ articulated business purposes appear to be self-serving accordingly we are uncertain whether these assorted business reasons are substantial enough to satisfy the corporate business_purpose doctrine without further case development see eg 305_f2d_787 8th cir stating that an analysis of these asserted reasons in light of the facts leaves us with the distinct impression that in actuality the reasons are thin and tenuous and that the only substantive one among them is the tax motivation in addition most if not all the reasons offered address why it would be advantageous for the corporations to hold the assets the taxpayers have not articulated a reason why they placed themselves in a situation where they distributed assets from one of their controlled entities only to be forced to contribute the assets to another controlled_entity finally in evaluating the business_purpose of the transactions it should be kept in mind that the gain was completely locked in under the short against the box transaction thus the foreign_corporations never bore any risk with respect to realizing that gain the other assets transferred were debt instruments some from related parties and when the short against the box positions were closed the funds after repaying the margin liabilities were loaned to related parties substance_over_form_doctrine another doctrine that could apply to disregard the transfers to foreign_corporation a and foreign_corporation b is the substance_over_form_doctrine under this approach the gain resulting from closing out the positions would be realized and recognized by individual c and individual d it is a well settled doctrine that the incidence of a transaction depends on the substance of a transaction to permit the true nature of a transaction to be disguised by mere formalisms which exist solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 324_us_331 in 56_tc_600 the tax_court held that a sale by one person cannot be transferred for tax purposes into a sale by another person by using the latter as a conduit to pass legal_title see also court holding supra in 40_bta_258 aff’d 113_f2d_488 2d cir the taxpayer contracted to sell shares of stock for a price greatly in excess of its cost the taxpayer caused a holding_company to be formed then transferred the shares of stock to the holding_company in exchange for all the shares of the holding company’s capital stock the holding_company borrowed money from a bank and used substantially_all of the money to purchase treasury notes two more corporations were formed and the holding_company transferred the treasury notes to the corporations in exchange tl-n-386-99 for capital stock which was distributed to the taxpayer the holding_company issued stock to the purchaser which used the money to pay off the bank loan taxpayer then transferred his shares of the holding_company stock to the purchaser for cash the purchaser now the sole stockholder of the holding_company dissolved the holding_company the taxpayer argued that he was relieved from tax because each of the steps in his elaborate plan was a nontaxable_transaction the board_of_tax_appeals specifically stated that the holding_company served merely as a conduit for transferring the shares b t a pincite both the board_of_tax_appeals and the second circuit collapsed the transactions and held that since the holding_company was a company with no legitimate business_purpose it cannot be deemed to be a party to a tax free reorganization see also 85_f2d_8 2d cir cert_denied 299_us_592 component steps of a single transaction cannot be treated separately for income_tax purposes and estate of kluener supra based on the facts presented it could be argued that individual c’s and individual d’s actions were not undertaken for a valid business_purpose and had a tax_avoidance motive the transferors rather than the transferees benefitted from the transactions by eliminating taxation on the inherent locked in gain from the stock positions further the length of time between the transfers to and the assumptions of the foreign_corporations and the subsequent positions was relatively short occurring six months after the transfers to and assumptions by the corporations it is logical to infer that individual c and individual d contemplated these transactions at the time of their expatriation and used the corporations as a conduit to realize the locked in gain even if there is no evidence of a prearranged plan a court could still recharacterize the transaction as it did in hallowell because an open market existed for the stock and individual c and individual d could execute their plans without a formal arrangement because the gain inherent in the positions was locked in prior to the transfers to and assumptions by the foreign_corporations neither the timing of the closure of the positions nor the expertise of foreign_corporation a or foreign_corporation b affected the amount of gain recognized substituting foreign_corporations for themselves merely shielded individual c and individual d from the tax consequences of the transactions furthermore the transactions were significant in number and amount apparently representing a pattern of conduct that was intended to avoid tax in fact the transactions’ form is the type that attracted congress’ attention to amend the relevant code provisions thus it could be argued that the sec_351 transactions should be disregarded under the substance_over_form_doctrine if it can be established that the transfers lacked a business_purpose the transactions were integrated parts of a prearranged plan to avoid u s taxes and the use of foreign_corporation a and foreign_corporation b indirectly accomplished tax advantages that could not have been accomplished directly the likelihood of success of this tl-n-386-99 argument will depend in large part on the credibility of the individuals’ business reasons for forming the foreign_corporations whether the corporations performed the purposes alleged by the individuals and the nature of the other business activities of the corporations alternatively it could be argued that the partnerships used the corporations as a conduit to realize the locked in gain by first utilizing its direct and indirect owners if the partnerships are the ones ultimately taxed on the gain such gain would flow through to the partners trust y and trust z sec_702 and presumably to the beneficiaries of the trusts individual b and individual c sec_662 in essence the substance over form argument is that the corporations and possibly the individuals and the entities that own the partnerships directly or indirectly are acting as conduits for the locked in gain from the short against the box positions ie the locked in gain realized from the short positions being closed with the long positions arguably however such an assertion may be viewed as contrary to the law as existing at the time of the transaction prior to the enactment of sec_1259 the long and the short positions in a short against the box transaction were respected as two distinct transactions to argue that the transactions can be stepped together and the corporations treated as conduits for the locked in gain equates to treating the two positions as one position we would therefore have to establish that the transfer of the short against the box positions along with the sales proceeds and the assumption of the margin liabilities should be integrated for the purpose of allocating the gain in this case ie that the long positions were given to the conduits to satisfy the short positions we believe that such argument may be viable as it is unlikely that a broker without requiring additional security would permit the transfer of long positions in stock while permitting the transferor to retain a short position in fact the law may even prohibit such transfers c f_r sec_220 e cash or securities may not be withdrawn if it will create a margin deficiency in a case such as this one where the short positions are conveyed with the long positions we believe that it could be argued that in substance the transferee is acting as a conduit for the transferor for the locked in gain the fact that the positions were ultimately closed simultaneously further supports this analysis however because of inherently factual nature of this inquiry and in light of the substantial hazard presented by the legislative_history to sec_877 we leave it to your discretion to decide whether to pursue this theory sec_482 alternatively the service may argue in appropriate circumstances that even if a transfer of property to a corporation in exchange for stock does constitute a valid nonrecognition exchange under sec_351 sec_482 authorizes the service to correct an income distortion resulting from the particular transfer see sec_1_482-1 137_f2d_600 3d cir cert_denied 320_us_794 sec_482 authorizes tl-n-386-99 the commissioner in the case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests to distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such allocation is necessary in order to prevent the evasion of taxes or to clearly reflect the income of the organization trades_or_businesses an arm’s length standard is utilized in determining a controlled taxpayer’s true_taxable_income see sec_1_482-1 sec_1_482-1 and e i dupont de nemours and co v united stat608_f2d_445 ct_cl cert deni445_us_962 an allocation made by the commissioner under sec_482 is presumptively correct and must be sustained unless the taxpayer can show that the allocation is arbitrary unreasonable capricious or an abuse_of_discretion 452_f2d_137 at n 7th cir and 435_f2d_53 2d cir sec_482 also applies to allocations between individuals and corporations courts have held that the two business requirement is satisfied when an individual engages in a business that is distinct from or in addition to a business in which the personal_service_corporation is engaged see eg 405_f2d_673 2d cir cert_denied 395_us_993 there are limits placed by courts on allocations between individuals and corporations fogelsong v commissioner 691_f2d_848 rev’g 77_tc_1102 involved a individual who worked exclusively for a corporation that was controlled by that individual the seventh circuit held that if an individual has no trade_or_business other than working for the corporation the individual is not engaged in a trade_or_business separate from the corporation and therefore the two or more organizations trade or businesses requirement is not met thus for an allocation under sec_482 to occur it should be established that individual c and individual d were engaged in a trade_or_business other than working for that trade_or_business but see revrul_88_38 c b the regulations contemplate that sec_482 may be used in circumstances involving nontaxable transactions sec_1_482-1 provides that s ection may when necessary to prevent the avoidance of taxes or to clearly reflect income be applied in circumstances described in sections of the code such as sec_351 providing for non- recognition of gain_or_loss see for example 137_f2d_600 3d cir cert_denied 320_us_794 in national securities corp a parent_corporation bought shares of stock in an unrelated corporation subsequently when the stock had a built in loss the parent contributed the stock to a subsidiary the court held that sec_351 regulates the time when gain_or_loss is recognized but sec_482 regulates the tl-n-386-99 allocation of the income to clearly reflect income the court thus did not allow the subsidiary to take the loss built in at the time of the transfer when it sold the stock in 67_tc_1022 the petitioner’s subsidiary birmingham trust distributed dividends to petitioner in the form of appreciated u s treasury bonds and notes which petitioner sold shortly after the transfers the petitioner was in a tax favored position the commissioner under the authority of sec_482 allocated to the subsidiary the gain realized by petitioner on the sale of the securities the commissioner did not attempt to override the dividend distribution but rather attacked the subsequent income distortion in sustaining the allocation the court observed at page that i t was birmingham trust's money that was invested and produced the income the corresponding income or gain was sought to be diverted to the petitioner prior to the sale of the obligations by the distribution of a dividend_in_kind this clearly resulted in the distortion of the income of birmingham trust foster v commissioner 756_f2d_1439 9th cir discussed below is distinguishable because in that the case the court found that the taxpayer’s contentions as to business_purpose were not credible in foster v commissioner 756_f2d_1439 9th cir a partnership consisting of mr foster and his three sons transferred real_estate to four corporations each of which was wholly owned by one of the partners the transfers were treated as tax free exchanges under sec_351 the service under authority of sec_482 reallocated the income from the sale of lots from the corporations to the partnership both the tax_court and the ninth circuit upheld the reallocation of income attributable to pre- and post-transfer appreciation the courts' conclusions were based upon their findings that the transfers were motivated by tax_avoidance and that the taxpayers' contentions as to business purposes for the transfers were not credible the ninth circuit observed that the commissioner may employ sec_482 to reallocate income derived from the disposition of property previously acquired in a nonrecognition_transaction 305_f2d_681 9th cir sec_482 will control when it conflicts with sec_351 as long as the discretion of the commissioner in reallocating is not abused sec_1_482-1 see also 714_f2d_977 9th cir f 2d pincite based on national securities corp southern bancorporation and foster the service could reallocate the gain realized by foreign_corporation a and foreign_corporation b to individual c and individual d respectively to clearly reflect income in this case but for the transfers to foreign_corporation a and foreign_corporation tl-n-386-99 b the gains inherent in the positions would have been taxable to individual c’s and individual d’s under sec_482 and sec_877 similar to southern bancorporation it was individual c and individual ds’ income that was invested and produced the income the gain was diverted to foreign_corporation a and foreign_corporation b under sec_351 resulting in the distortion_of_income of individual c and individual d as approved by the ninth circuit in foster the commissioner would be able to employ sec_482 to reallocate income of foreign_corporation a and foreign_corporation b derived from the disposition of the positions that were previously acquired through the sec_351 nonrecognition_transaction this transaction similarly can be challenged as motivated by tax_avoidance individual c and individual d transferred passive_assets not used in a trade_or_business outside u s tax jurisdiction and such assets were disposed of approximately six months after the transfer in fact with respect to these positions the foreign_corporations were not subject_to any downside risk because the gain was locked in had individual c and individual d been u s citizens transferring the same assets to foreign_corporation a or foreign_corporation b such transfers would have been taxable at the time of the transfer under sec_367 and would not have qualified for any exception from taxation under sec_367 for certain stock transfers or sec_367 for assets used in the active_conduct_of_a_trade_or_business or the regulations thereunder however the authority of the service to override nonrecognition treatment under sec_482 is not plenary for example in eli lilly co v commissioner 856_f2d_885 7th cir aff’g in part and rev’g in part 84_tc_996 the appellate court held that the service could not entirely disregard nonrecognition of the transfer of intangibles in exchange for stock by a mainland corporation to its puerto rican affiliate even though the transaction did not appear to be at arm’s length the appellate court appears to have rejected the view represented in 643_f2d_747 ct_cl that the service’s power to override nonrecognition treatment depends upon the extent to which the nonrecognition_transaction served business aims other than the reduction of taxes based on the perceived congressional mandate of incentives to perform such a transfer f 2d pincite the appeals court instead adopted the view based on 88_tc_252 and bank of america v united_states ustc n d cal that nonrecognition provisions can at least limit the scope of sec_482 even where tax considerations formed part of the motivation for the transaction in question f 2d pincite in conclusion the service would have to make a very strong showing that individual c or individual d should be treated as realizing the gain rather than the corporations by disregarding or recharacterizing the transfers of appreciated stock either under the corporate business_purpose doctrine and the substance_over_form_doctrine or sec_482 this is especially true because under sec_7491 added by the irs restructuring and reform act of the burden_of_proof is shifted in a court_proceeding with respect to a factual issue that is relevant to tl-n-386-99 determine an individual taxpayer’s tax_liability if the taxpayer presents credible_evidence with respect to that issue as long as the taxpayer complies with substantiation and record keeping requirements and the taxpayer cooperates with reasonable requests by the service for witnesses information documents meetings and interviews since the audit was not opened before the effective date of the act date and individual c and individual d has responded to all discovery and idrs giving a number of non-tax reasons for the transactions the burden may shift to the service in a tax_court proceeding in addition to proving the facts the service will need to be able to show that one of the principal purposes of individual c’s and individual d’s expatriation was the avoidance of u s income estate or gift_taxes based on the transactions described above compare kronenburg v commissioner 64_tc_428 and 83_tc_755 whether the doctrines discussed above will prevail depends on the entire facts and circumstances as well as the weight given to the legislative_history involving the need for subsequent amendments to sec_877 although the ultimate decision should be made by the field we believe that the litigating hazards caused by the sec_877 legislative_history in conjunction with the shift in the burden_of_proof and the inherent difficulties in pursuing a corporate business_purpose or substance over form case militates against pursuing this issue in litigation issue sec_367 under sec_367 transfers of certain appreciated_property by a u_s_person to a foreign_corporation in transactions that would otherwise qualify as nonrecognition transfers are nevertheless taxable unless an exception applies there is no exception to sec_367 in the case of a transfer of stock_or_securities in a domestic_corporation to a foreign_corporation where the u s transferor owns more than fifty percent of either the total voting power or the total value of the stock of the transferee corporation immediately_after_the_transfer thus if it were possible to identify a u_s_person as the transferor of the domestic stock and short against the box positions and a foreign corporate transferee and the transfer is an exchange described in sec_367 then the transfers would be taxable to apply sec_367 to the transactions at issue there are three requirements that the transferor be a u_s_person that the transferee be a foreign_corporation and that the transfer be in connection with an exchange described in sec_332 sec_351 sec_354 sec_356 or sec_361 applying these rules to the form of the transaction leads to the conclusion that sec_367 is inapplicable the transferors in this case might initially be considered limited_partnership a and limited_partnership b limited_partnership a and limited_partnership b are percent owned by limited_liability_company and owned by trust y and trust z respectively ordinarily sec_1_367_a_-1t provides that if a tl-n-386-99 partnership transfers property to a foreign_corporation in an exchange subject_to sec_367 then any u_s_person that is a partner in the partnership is treated as having transferred a proportionate share of the property in an indirect exchange under sec_367 in this case however the partnerships are transferring their assets to their partners in the form of distributions described in sec_731 since the percent partners are domestic nongrantor trusts and partnership_distributions are not exchanges described in one of the aforementioned nonrecognition provisions sec_367 cannot apply at this juncture the trusts trust y and trust z then distributed the assets to individual c and individual d on date since these trusts are not grantor trusts within the meaning of i r c the trusts would be considered the transferors themselves for purposes of sec_367 sec_1 367-1t c i however once again this type of distribution is not described in the list of exchanges in sec_367 nor can the distributions be subject_to the excise_tax imposed by sec_1491 which applies only to transfers of property by domestic trusts if made to certain foreign_corporations partnerships trusts or estates but not to nonresident_alien individuals such as c and d the subsequent transfers of the assets by individual c and individual d to foreign_corporation a and foreign_corporation b arguably in connection with valid sec_351 exchanges are transfers described in sec_367 however the transferors at this point are not u s persons thus none of the individual steps in the series of transfers is described in either sec_367 or sec_1491 the step_transaction_doctrine is a rule_of substance over form the step_transaction_doctrine treats a series of formally separate steps as a single transaction if such steps are in substance integrated interdependent and focused toward a particular result courts have held that where an interrelated series of steps are taken pursuant to a plan to achieve an intended result the tax consequences are to be determined not by viewing each step in isolation but by considering all of them as an integrated whole 85_tc_397 there are generally three alternatives tests applied by courts in determining whether to invoke the step_transaction_doctrine these tests are the binding_commitment_test the interdependence test and the end result test id the binding_commitment_test is the most stringent of the three tests under this test a series of transactions would be collapsed if when the first step is undertaken there was a binding commitment to undertake the later step 391_us_83 the second test is the interdependence test under the interdependence test the test is whether the steps are so interdependent that the legal relations created by one transaction would have been fruitless without a completion of the series 630_f2d_1169 7th cir 450_us_913 tl-n-386-99 citing paul zimet step transaction in paul selected studies in federal taxation 2nd series the third test is the end result test under the end result test which may prove to be the easiest to apply in this case the step_transaction_doctrine will be invoked if it appears that a series of formally separate steps are really prearranged parts of a single transaction intended from the outset to reach the ultimate result gaw v commissioner tcmemo_1995_531 citing 418_f2d_511 ct_cl in king enterprises the court stated the essence of the step_transaction_doctrine is that an ‘integrated transaction must not be broken into independent steps or conversely that the steps must be taken together in attaching tax consequences ’ id pincite citing bittker and eustice federal income_taxation of corporations and shareholders p in addressing the interdependence test and the end result test the king enterprises court stated that despite the real differences between the tests each is faithful to the central purpose of the step_transaction_doctrine that is to assure that tax consequences turn on the substance of a transaction rather than on its form id pincite the king enterprises court stated that the step_transaction_doctrine derives vitality from its application where the form of a transaction does not require a particular further step to be taken but once taken the substance of the transaction reveals that the ultimate result was intended from the outset id however taxpayer may argue that the steps should not be reordered under the rationale of 90_tc_171 aff’d without published opinion 886_f2d_1318 7th cir in esmark the tax_court held that where there are no meaningless or unnecessary steps that should be ignored and when a taxpayer has different routes to achieve its objective and chooses the route that it expects to result in the least amount of tax the court will not recast the transaction under the step_transaction_doctrine see also 490_f2d_241 2d cir aff’g tcmemo_1972_88 and revrul_84_111 1984_2_cb_88 holding that partnership assets can be incorporated in different ways with each yielding different basis and holding periods in the assets and stock to prevail the service must apply a step_transaction_doctrine to prove that the limited_partnerships a and b and indirectly their percent domestic partners trust y and trust z in substance transferred the assets to foreign_corporations a and b in connection with an sec_351 exchange notwithstanding the fact that the assets remained in the hands of individual c and individual d for more than months between date sec_4 and after the trusts distributed the assets to them in addition the service would have to prove that the domestic partnerships maintained control as defined in sec_368 over the foreign_corporations in tl-n-386-99 order to prove a deemed sec_351 exchange occurred even though they did not receive or own directly any stock in foreign_corporation a or b assuming the articulated business purposes existed for the transactions the application of substance over form would appear to be difficult for the reasons specified above in addition a court may decide that the taxpayers merely chose a route that they expected to result in the least amount of tax and refuse to recast the transaction under the step_transaction_doctrine see esmark because of inherently factual nature of this inquiry and in light of the substantial hazard presented by the legislative_history to sec_877 we leave it to your discretion to decide whether to pursue this theory sec_1491 sec_1491 generally provided in relevant part that an excise_tax equal to percent of any unrecognized_gain will be imposed on the transfer of property by a citizen or resident_of_the_united_states or by a domestic_corporation or a partnership to a foreign_corporation as paid in surplus or as a contribution_to_capital the excise_tax was imposed on the excess of the fair_market_value of the property transferred over the sum of the adjusted_basis for determining gain plus the amount of gain recognized to the transferor at the time of the transfer under former sec_1494 and sec_1 a the excise_tax was due and payable by the transferor at the time of the transfer without assessment or notice_and_demand sec_1492 provides that the tax imposed by sec_1491 will not apply to a transfer described in sec_367 sec_1491 through was repealed on a prospective basis by the taxpayer_relief_act_of_1997 enacted on date under sec_1491 in order to find a contribution of capital by a domestic_partnership to a foreign_corporation the service would have to make the same argument as in the sec_367 argument above the difference being that the service would not have to prove that the partnerships controlled the foreign_corporations immediately_after_the_transfer of stock on date for purposes of sec_351 only that they made contributions to the capital of the foreign_corporations on date this may not represent however much of a substantive difference if the service could somehow establish such capital contributions the excise_tax could be imposed on the domestic limited_partnerships and thus their partners in that year as under the sec_367 approach the service must disregard the form of the transactions under which the transfers to foreign_corporation a and foreign_corporation b were made by individual c and individual d respectively as before we would utilize the substance over form step_transaction_doctrine discussed in detail above we have coordinated this memorandum with branch international branch international branch chief_counsel international corporate branch field service branch corporate passthroughs and special industries branch field service branch passthroughs and special industries financial tl-n-386-99 instruments and products branch field service branch financial instruments and products and income_tax and accounting field service if you have any further questions please contact michael hara at _________________________ elizabeth karzon chief branch international
